DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1 and 6-15 are allowed.
	Claims 2-5 and 16-20 have been canceled. 	 
Examiner’s Amendment
2.    	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 5: Delete “provided" and insert --- “provided directly” ---.
B.	Claim 1, line 6: Delete “and". 
C.	Claim 1, line 8: Delete “PCB" and insert --- “printed circuit board (PCB)” ---.
D.	Claim 1, line 11: Delete “the lower portion" and insert --- “a lower portion” ---.
E.	Claim 1, line 13: Delete “the upper" and insert --- “an upper” ---.
F.	Claim 11, lines 2-3: Delete “provided with copper layers formed at opposite surfaces of the TIM layer by any one method selected among brazing, oxidizing, plating, and pasting" and insert --- “provided with oxidized or plated copper layers formed at opposite surfaces of the TIM layer” ---.

Authorization for this examiner's amendment was given in a telephone interview with Mary Thueringer on 2-22-22.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NITIN PAREKH/Primary Examiner, Art Unit 2811